12/29/2020
                                       AAA
            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                            Case Number: OP 20-0599


                                        OP 20-0599


 RYAN PATRICK SULLIVAN,
                                                                     DEC 2 9 2020
              Petitioner,                                           Bowen Greenwood
                                                                r-,Ierk of Suprerne Court
                                                                     cyars. -,f rvInntana

       v.
                                                                     ORDER
 JIM SALMONSEN, Acting Warden,
 Montana State Prison,

              Respondent.


       Representing himself, Ryan Patrick Sullivan has filed a Petition for a Writ ofHabeas
Corpus, indicating many reasons why his incarceration is illegal. He lists his three criminal
cases along with various alleged error, such as illegal search and seizure, false statements,
and right to speedy trial violation. Sullivan concludes that he should be released from
prison because he has served two years of incarceration and eight months on probation and
because It]ime has been well served."
       This Court recently granted Sullivan's Petition for an Out-of-Time Appeal
concerning the Yellowstone County District Court's denial of his petition for
postconviction relief. See Sullivan v. State, No. DA 20-0558, Petition filed Nov. 19, 2020.
       Upon review of this Court's docket, we observe that Sullivan has two appeals
pending for his recent convictions. Counsel for Sullivan filed a Notices of Appeal on
December 9, 2020.       State v. Sullivan, No. DA 20-0588 (for Yellowstone County
Cause No. DC 18-321) and State v. Sullivan, No. DA 20-0589 (for Yellowstone County
Cause No. DC 19-0829). Under Montana law, Sullivan's petition for a writ of habeas
corpus is not a separate proceeding during the pendency of his appeal. An appeal is the
proper forurn in which to Iitigate issues arising from his conviction and sentence.
State v. Wright, 2001 MT 282,In 36-37, 307 Mont. 349,42 P.3d 753. Habeas corpus does
not offer an alternative remedy to a direct appeal, nor does it supplement the appellate
process.
       Without considering the merits. we must dismiss this petition. Therefore,
      IT IS ORDERED that Sullivan's Petition for a Writ of Habeas Corpus is
DISMISSED without prejudice.
      The Clerk is directed to provide a copy ofthis Order to Tim Fox, Attorney General;
to Scott D. Twito, Yellowstone County Attorney; to Chad M. Wright, Appellate Defender
Division; to counscl of record, and to Ryan Patrick Sullivan personally.
      DATED this 111/` day of Decernber, 2020.




                                                              Chief Justice